DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoaran et al. (US 20170063143) in view of Voy (US 10524526).
As to claim 1, Hoaran’s figures 11B-11D show a wireless power transmission device holder for carrying an external coil including a coil body and a wire, the wireless power transmission device holder comprising: a fabric panel comprising a plurality of segments (front and back segments, see figure 11D) and at least partially defining a cavity sized to receive the coil body; and a fastening mechanism (padding, see ¶0123) provided on at least one segment of the plurality of segments on a back side of the fabric panel, wherein the fastening mechanism is configured to engage a garment at a user selected position on the garment, and define an opening sized to receive the wire extending from the coil body.  Furthermore, Voy’s figures show a portable pocket having a fabric panel comprising a plurality of segments (front and back segments 1 and 6) and at least partially defining a cavity sized to receive an electronic device; and a fastening mechanism (14) provided on at least one segment of the plurality of segments on a back side of the fabric panel.  Therefore, it would have been obvious to one having ordinary skill in the art to configure Voy’s pocket for storing Hoaran’s coil body and wire for the purpose of securing and conveniently storing the coil and wire.  
As to claim 2, it is seen as an obvious design preference to size the cavity to be a close-fit arrangement with the coil body for the purpose of storing the coil more tightly.
As to claim 3, the modified Hoaran’s figures show that the fastening mechanism is a layer of fabric tape covered in a layer of protective film (Voy’s col. 9, lines 16-20).
As to clam 4, the modified Hoaran’s figures show that the fastening mechanism is at least one of fabric fusing glue, velcro, and snaps (Voy’s col. 9, lines 16-20).
As to claim 8, selecting the material for the fabric panel to be a non-woven synthetic material configured to hold a static electric charge is seen as an obvious design preference to ensure optimum performance, i.e. protecting the patience.
As to claim 9, Voy’s figure 5 shows a zipper (16), and the fabric panel comprises two portions that are detachably coupled to one another at the zipper.
Claims 10-12, 16-17 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.

Claim(s) 5-7, 13-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoaran et al. (US 20170063143) in view of Voy (US 10524526) and Frierson et al. (US 9427027).
As to claim 5, the modified Hoaran et al.’s figure fails to show a plastic insert including snap fit protuberances for coupling the external coil to the plastic insert.  However, Frierson et al.’s figure 5 shows a pocket comprising plastic insert 68.  Therefore, it would have been obvious to one having ordinary skill in the art to include a plastic insert in the modified Hoaran et al.’s pocket for the purpose of protecting the coil.  Snap fit protuberances is well known in the art.  It would have been obvious to one having ordinary skill in the art to include a snap fit protuberances in the plastic insert for the purpose of locking the coil to the plastic insert.
As to claim 6, it would have been obvious to one having ordinary skill in the art to extend the snap fit protuberances outwardly from the surface of the plastic insert for the purpose of locking the coil on the plastic insert.  The modified figure further shows that the snap fit protuberances are shaped to receive the coil body and wire. 
As to claim 7, selecting the plastic insert to be sized to establish a close-fit arrangement within the cavity to substantially eliminate gaps between an edge and the plastic insert for the purpose of holding the coil more securely.
Claims 13-15 and 18-20 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842